    Case: 1:18-cv-02861 Document #: 84 Filed: 12/13/18 Page 1 of 3 PageID #:1058



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


PEOPLE OF THE STATE OF ILLINOIS           )
ex rel. LISA MADIGAN, Attorney General    )
of the State of Illinois,                 )                   No. 1:18-cv-02861
                                          )
             Plaintiff,                   )                   Judge Andrea R. Wood
                                          )
      v.                                  )
                                          )
SUBURBAN EXPRESS, INC.; ALLERTON )
CHARTER COACH, INC.; and DENNIS           )
TOEPPEN, individually and in his official )
capacity as owner.                        )
                                          )
             Defendants.                  )

                                      AGREED ORDER

       On July 13, 2018 plaintiff, People of the State of Illinois (the “State”) moved for

a Preliminary Injunction as to certain of its claims against defendant Suburban

Express, Inc. pursuant to Federal Rule of Civil Procedure 65, seeking relief under the

Consumer Review Protection Statute (15 U.S.C. § 45b), the Illinois Consumer Fraud

and Deceptive Business Practices Act (815 ILCS 505/2UUU1), and the Illinois

Personal Information Protection Act (815 ILCS 530/45; 815 ILCS 530/10). In order

to conserve resources and minimize litigation conflict, Plaintiff and Suburban




1After the State filed its motion for preliminary injunction, the General Assembly changed the number
of this statute from 815 ILCS 505/2TTT to 815 ILCS 505/2UUU. See P.A. 100-863, § 675 (effective Aug.
14, 2018).

                                                 1
      Case: 1:18-cv-02861 Document #: 84 Filed: 12/13/18 Page 2 of 3 PageID #:1059



Express, Inc. agree to the entry of this Agreed Order, which will have the force and

effect of a Preliminary Injunction.

        The Court, by agreement of the parties, orders as follows:

                                      DEFINITIONS

        “Suburban Express, Inc.” means Suburban Express, Inc., as well as its

shareholders, owners, and officers, as well as any other company, corporation,

partnership, group, or organization which is a parent, subsidiary, or affiliate of

Suburban Express, Inc.

                                  REQUIREMENTS

        IT IS ORDERED that defendant Suburban Express, Inc. is hereby ordered

to:

        1.     Continue, during the pendency of this matter, to ensure that all public

court filings and/or any other public disclosures contain no Personal Identifying

Information as defined by 815 ILCS 530/5;

        2.     Continue, during the pendency of this matter, to omit the following or

language of similar import from the Suburban Express Terms and Conditions of

service or any other contract offered to customers: “Online disparagement will not

resolve any problem you may have, and it may lead us to refuse your future business.

If we refuse your future business, you will receive no advance notice. Driver will

simply turn you away at the bus”; and

        3.     Absent court order otherwise, continue, during the pendency of this

matter, to refrain from banning Suburban Express, Inc. customers from using



                                           2
   Case: 1:18-cv-02861 Document #: 84 Filed: 12/13/18 Page 3 of 3 PageID #:1060



Suburban Express, Inc.’s services solely as a result of online reviews of Suburban

Express, Inc.



      SO ORDERED, this 13th day of December 2018.




                                            ____________________________________
                                            Andrea R. Wood
                                            United States District Judge




                                        3
